ILLINOIS OFFICIAL REPORTS
                                        Supreme Court




                                People v. Geiger, 2012 IL 113181




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. TERRELL
Court:                     D. GEIGER, Appellant.



Docket No.                 113181


Filed                      October 18, 2012


Held                       Where a witness conceded that he had been guilty of direct criminal
(Note: This syllabus       contempt in refusing to testify based on his honest but mistaken belief
constitutes no part of     that he had a fifth amendment privilege, a 20-year term was manifestly
the opinion of the court   disproportionate and unreasonably excessive—cause remanded to give
but has been prepared      the circuit court an opportunity to impose a more reasonable sentence.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Third District; heard in that
Review                     court on appeal from the Circuit Court of Kankakee County, the Hon.
                           Clark E. Erickson, Judge, presiding



Judgment                   Appellate court judgment reversed.
                           Cause remanded for resentencing.
Counsel on               Michael J. Pelletier, State Appellate Defender, Peter A. Carusona and
Appeal                   Thomas A. Lilien, Deputy Defenders, and Fletcher P. Hamill, Assistant
                         Appellate Defender, of the Office of the State Appellate Defender, of
                         Ottawa, for appellant.

                         Lisa Madigan, Attorney General, of Springfield (Michael A. Scodro,
                         Solicitor General, and Michael M. Glick and Karl R. Triebel, Assistant
                         Attorneys General, of Chicago, of counsel), for the People.


Justices                 JUSTICE BURKE delivered the judgment of the court, with opinion.
                         Justices Thomas, Garman, Karmeier, and Theis concurred in the
                         judgment and opinion.
                         Justice Freeman specially concurred, with opinion.
                         Chief Justice Kilbride dissented, with opinion.



                                            OPINION

¶1        After a bench trial, defendant, Terrell Geiger (Geiger), was found guilty of direct
      criminal contempt for refusing to testify as a State’s witness at the murder trial of Javar
      Hollins. The court imposed a sentence of 20 years’ imprisonment. Defendant appealed his
      sentence to the appellate court, which affirmed with one justice dissenting. 2011 IL App (3d)
      090688.
¶2        We granted defendant’s petition for leave to appeal in this court (Ill. S. Ct. R. 315 (eff.
      Feb. 26, 2010)) and now reverse the sentence imposed. We find that the 20-year sentence
      imposed is grossly disproportionate to the nature of the offense and must be reduced.

¶3                                         BACKGROUND
¶4        In November 2008, Javar Hollins was retried1 for the 1999 murders of Lazerick (L.Z.)
      Martin and Michael Cox. Although defendant had not testified at Hollins’ first trial, he had
      testified for the State at the trial of Hollins’ codefendant, Joseph Mason. When defendant
      testified at Mason’s trial, he was 15 years old and was a member of the same gang as Hollins
      and Mason. At Mason’s trial, defendant testified that on March 18, 1999, he was at the Avis
      Motel in Kankakee, where he overheard Hollins, Mason and Dana Dixon planning to rob
      L.Z. Martin. Defendant also testified that the three men left the motel and, when they
      returned a short time later, Hollins bragged about shooting Martin in the head. Defendant


             1
              Hollins’ previous conviction was overturned on appeal due to a jury selection issue. See
      People v. Hollins, 366 Ill. App. 3d 533 (2006).

                                                -2-
       admitted that, after Hollins and the others returned, he accompanied Hollins and another
       person (Taylor) to recover the weapons that had been stashed after the robbery, but left
       before the others disposed of the guns.
¶5         On Friday, November 21, 2008, at Hollins’ retrial, defendant was brought into court
       outside the presence of the jury. The prosecutor informed the court that, although he had
       previously been cooperative, defendant now indicated that he would not testify. The court
       questioned defendant, who told the court he was refusing to testify because he believed it
       was his fifth amendment right to do so.
¶6         The court advised defendant that, because he had given a statement to the police and had
       previously testified in the Mason trial, he had no reasonable basis for invoking the fifth
       amendment privilege at that time. The court further advised him that if he persisted in his
       refusal to testify and was found in contempt without a trial, he could be sentenced to up to
       180 days in jail. However, if the prosecutor filed a formal direct criminal contempt petition
       against him and he was found in contempt after a trial, he could face “a period of years
       imprisonment to run consecutive, not concurrent, consecutive to the sentence you are
       currently serving.”
¶7         At the court’s direction, the jury was brought back into the courtroom and the prosecutor
       called defendant to the stand. The prosecutor questioned defendant, who confirmed that on
       March 18, 1999, he had been present at the Avis Motel. However, defendant refused to
       answer any further questions by the prosecutor, asserting his fifth amendment privilege
       against self-incrimination. A recess was taken and the jury was dismissed for lunch.
¶8         After the lunch recess, the prosecutor filed with the court a criminal contempt petition
       against defendant, as the court had discussed. Hoping that defendant could be persuaded to
       testify before the Hollins trial ended, the prosecutor asked the court to appoint Public
       Defender Gus Regas, who had come to court to represent defendant and advise him
       regarding his decision on whether to testify. As further incentive, the prosecutor informed
       the court that he had been authorized to offer defendant use immunity in exchange for his
       truthful testimony in the Hollins case.
¶9         Defendant was brought back into the courtroom and the court advised him that Regas,
       who was present in the courtroom, had been appointed to represent him. The court also
       advised defendant that the prosecutor was offering him use immunity in exchange for his
       truthful testimony in the Hollins trial. Finally, the court read the petition charging defendant
       with direct criminal contempt, in which the prosecutor asked for a sentence of 20 years’
       imprisonment if defendant were found in contempt.
¶ 10       After these admonishments, the court asked defendant if he wished to enter a plea on the
       contempt petition at that time. The public defender asked the court for a brief recess to allow
       him time to confer with defendant. The court granted the request. About an hour later, court
       came back into session and, without the jury present, defendant was called to the stand.
       However, the court did not ask defendant if, after speaking with his attorney, he still refused
       to testify. In fact, defendant was asked no questions at all. Instead, the court noted on the
       record that defendant’s counsel had left the building and then ordered the contempt case
       against defendant to be held over to Tuesday, November 25, 2008, for a plea hearing.
¶ 11       On Monday, November 24, 2008, Hollins’ trial was completed. Hollins was found guilty

                                                 -3-
       of murder and later sentenced to life imprisonment. His conviction and sentence were upheld
       on appeal. People v. Hollins, No. 3-09-0126 (2011) (unpublished order under Supreme Court
       Rule 23).
¶ 12        On November 25, 2008, defendant entered a plea of not guilty on the contempt petition.
       He denied the allegations, asserting that he had a valid fifth amendment right to refuse to
       testify, and moved for the petition to be dismissed. The matter was continued.
¶ 13        The motion to dismiss the petition was denied by the court on March 5, 2009, and the
       case proceeded to a bench trial on June 1, 2009. At trial, defendant’s counsel argued that
       defendant had a fifth amendment right to refuse to testify and that the trial court had erred
       when it ordered defendant to testify without holding a full hearing to determine whether
       defendant had good cause to believe that his testimony could be used against him. The court
       rejected defense counsel’s argument, finding once again that defendant did not have the right
       to refuse to testify. After reviewing the transcript of defendant’s refusal to testify at Hollins’
       trial on November 21, 2008, as well as the court’s own recollection of the events, the court
       found defendant guilty of direct criminal contempt for refusing to testify.
¶ 14        At the sentencing hearing on July 20, 2009, defense counsel first argued a motion for
       new trial. Counsel informed the court that, while it was true that defendant had previously
       testified in the Mason trial, that fact was not dispositive of his right to invoke the fifth
       amendment. Counsel pointed out that defendant had been a juvenile when he testified at the
       Mason trial. According to counsel, defendant’s refusal to testify at Hollins’ retrial in 2008
       was based on the fact that he was an adult and believed that he could face more serious
       consequences if he were to testify. The court denied the motion for new trial and sentenced
       defendant to 20 years’ imprisonment with the sentence to run consecutively to a previously
       imposed six-year sentence on an unrelated matter, which defendant was already serving.2
¶ 15        Defendant appealed. While conceding that he had committed direct criminal contempt,
       defendant argued that his sentence was excessive and grossly disproportionate to the nature
       of the offense. The appellate court affirmed, with one justice dissenting. 2011 IL App (3d)
       090688.
¶ 16        We granted defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010).

¶ 17                                        ANALYSIS
¶ 18       As in the appellate court, defendant does not challenge his conviction for direct criminal
       contempt. He concedes that he was mistaken in his belief that he had a fifth amendment right
       to refuse to testify. The only issue before us is whether the trial court abused its discretion
       when it imposed a sentence of 20 years’ imprisonment for defendant’s direct criminal
       contempt.
¶ 19       The State urges us to find, as the appellate court did, that the trial court did not abuse its
       discretion by imposing the 20-year sentence. The State argues that a substantial sentence is


               2
               According to a document submitted to this court by defendant’s attorney dated May 18,
       2012, defendant has completed the sentence imposed on the prior, unrelated offense and has now
       served more than two years against his contempt sentence.

                                                  -4-
       warranted here because defendant’s disobedience offended the dignity of the court, as well
       as threatened the State’s ability to hold Hollins accountable for a double murder. Further, the
       State asserts that a severe punishment is necessary because of defendant’s criminal history
       and for general deterrence purposes—it serves as a warning to others. Thus, according to the
       State, the 20-year sentence is not greatly at variance with the spirit and purpose of the law
       and, therefore, the trial court did not abuse its discretion.
¶ 20       Defendant, however, contends that the 20-year sentence is grossly disproportionate to
       the nature of the offense and excessive, constituting an abuse of discretion. Although
       defendant refused to testify in a trial involving a double murder, he points out that, in People
       v. Carradine, 52 Ill. 2d 231, 234 (1972), this court affirmed a six-month contempt sentence
       for a defendant’s refusal to testify at a murder trial.
¶ 21       In further support, defendant cites, United States v. Gracia, 755 F.2d 984 (2d Cir. 1985),
       United States v. Gomez, 553 F.2d 958 (5th Cir. 1977), and United States v. Leyva, 513 F.2d
       774 (5th Cir. 1975). In each of these cases the defendant refused to testify at grand jury
       proceedings regarding matters involving attempted murder and other serious offenses. In
       each of these cases, the sentence imposed by the trial court was found to be excessive.
¶ 22       Moreover, in Gracia, Gomez, and Leyva, the courts, when determining a fair sentence,
       applied the principle of proportionality. In Gracia the court noted that had the defendant not
       refused to testify and, instead, committed the offense of perjury by testifying falsely, the
       maximum nonextended-term sentence to which he would have been exposed would be five
       years. The court explained:
               “We see nothing in [the defendant’s] conduct before the grand jury that is worse than
               perjury, and are therefore unconvinced that a ‘just deserts’ rationale for punishing
               this defendant justifies a penalty that is substantially harsher than what he could have
               received for a perjury conviction. We also see no reason based on general deterrence
               to punish this defendant’s silence more than perjury; indeed, since a perjurer may
               consciously mislead a court or grand jury, it would be anomalous to encourage those
               who would otherwise remain silent to choose, instead, to lie.” Gracia, 755 F.2d at
               990.
       In Gomez and Leyva, the courts noted that if the defendants’ conduct had been prosecuted
       as obstruction of justice, they would have been subject to sentences of no more than five
       years. Accordingly, in each of the cases cited, the reviewing court reduced the sentence
       imposed. See Gracia, 755 F.2d at 990 (nine-year contempt sentence reduced to four years);
       Gomez, 553 F.2d at 959 (15-year sentence reduced to 4 years); Leyva, 513 F.2d at 780 (35-
       year criminal contempt sentence reduced to 2 years).
¶ 23       In the case at bar, defendant contends that we should find his sentence excessive and that
       it must be reduced to a more just term, as in the cases above. We agree.
¶ 24       It has long been recognized that a court, in order to maintain control over its courtroom,
       has the inherent power to punish for contempt. See People v. Simac, 161 Ill. 2d 297, 305
       (1994) (all courts have the inherent power to punish contempt; this power is essential to the
       maintenance of authority and the administration of judicial powers); 720 ILCS 5/1-3 (West
       2008). Moreover, because the power to punish for contempt is inherent and does not depend
       on a constitutional or legislative grant, the legislature may not restrict its use. Murneigh v.

                                                 -5-
       Gainer, 177 Ill. 2d 287, 303 (1997); People v. Warren, 173 Ill. 2d 348, 370 (1996); In re
       G.B., 88 Ill. 2d 36, 41 (1981); In re Baker, 71 Ill. 2d 480, 484 (1978). Accordingly, contempt
       has no sentencing classification or sentencing range set by the legislature.
¶ 25        When imposing a sentence for contempt, courts should keep in mind that “[t]he contempt
       power is an extraordinary one that should be used sparingly and with the utmost sensitivity.”
       See In re G.B., 88 Ill. 2d at 52-53 (Simon, J., dissenting) (citing Bloom v. Illinois, 391 U.S.
       194 (1968)); City of Chicago v. Chicago Fire Fighters Union, Local No. 2, 99 Ill. App. 3d
       583, 590 (1981) (the power to punish for contempt is discretionary, but should be exercised
       sparingly and only when necessary to prevent actual, direct obstruction of justice).
¶ 26        In People v. Ernest, 141 Ill. 2d 412, 421 (1990), this court stated:
                    “A court has the inherent power to punish, as contempt, conduct that is calculated
                to impede, embarrass, or obstruct the court in its administration of justice or derogate
                from the court’s authority or dignity, or to bring the administration of the law into
                disrepute. (In re Estate of Melody (1969), 42 Ill. 2d 451, 452.) A finding of criminal
                contempt is punitive in nature and is intended to vindicate the dignity and authority
                of the court. (People ex rel. Chicago Bar Association v. Barasch (1961), 21 Ill. 2d
                407, 409.) Nonetheless, ‘its exercise is a delicate one and care is needed to avoid
                arbitrary or oppressive conclusions.’ Cooke v. United States (1925), 267 U.S. 517,
                539, 69 L. Ed. 767, 775, 45 S. Ct. 390, 396.”
       See also People v. Simac, 161 Ill. 2d 297, 306 (1994) (“the exercise of such [contempt]
       power is a delicate one, and care is needed to avoid arbitrary or oppressive conclusions”
       (internal quotation marks omitted)); Id. at 315 (Nickels, J., dissenting, joined by Harrison
       and McMorrow, JJ.) (the contempt power, while “universally recognized as essential to the
       administration of justice,” is “susceptible to abuse and must be closely examined”).
¶ 27        A sentence imposed for direct criminal contempt, like any other sentence, is subject to
       review for an abuse of discretion. See People v. Alexander, 239 Ill. 2d 205 (2010); People
       v. Hauschild, 226 Ill. 2d 63 (2007) (a reviewing court may not alter a defendant’s sentence
       absent an abuse of discretion by the trial court); In re Estate of Wernick, 176 Ill. App. 3d
       153, 156 (1988) (the power to punish for contempt rests within the sound discretion of the
       trial court, and a determination of contempt will not be overturned absent a clear abuse of
       discretion). A sentence will be deemed an abuse of discretion where the sentence is “greatly
       at variance with the spirit and purpose of the law, or manifestly disproportionate to the
       nature of the offense.” (Internal quotation marks omitted.) People v. Alexander, 239 Ill. 2d
       at 212 (quoting People v. Stacey, 193 Ill. 2d 203, 210 (2000)). In contempt cases, however,
       because there are no sentencing guidelines, appellate courts have a “special responsibility
       for determining that the [contempt] power is not abused, to be exercised if necessary by
       revising themselves the sentences imposed.” Green v. United States, 356 U.S. 165, 188
       (1958). See also United States v. Bukowski, 435 F.2d 1094, 1110 (7th Cir. 1970)
       (“Punishment of criminal contempt should reflect the ‘least possible power adequate to the
       end proposed.’ [Citation.] Appellate courts bear ‘special responsibility’ for preventing abuse
       of the contempt power, and this Court has the power in appropriate circumstances to revise
       sentences inflicted upon contemnors whether trial has been by judge or jury.”).
¶ 28        In United States v. United Mine Workers of America, 330 U.S. 258, 302-03 (1947), the

                                                 -6-
       United States Supreme Court listed certain factors that trial courts may consider when
       fashioning an appropriate sentence for criminal contempt: (1) the extent of the willful and
       deliberate defiance of the court’s order, (2) the seriousness of the consequences of the
       contumacious behavior, (3) the necessity of effectively terminating the defendant’s defiance
       as required by the public interest, and (4) the importance of deterring such acts in the future.
¶ 29       Applying the above principles to the case at bar, we find that the 20-year sentence
       imposed in this case is manifestly disproportionate to the nature of the offense and, therefore,
       unreasonably excessive. Although defendant willfully and deliberately refused to testify, his
       refusal was based on his mistaken belief that he had a fifth amendment right to do so. We
       note, too, that some evidence was presented at defendant’s contempt trial that other gang
       members who had testified were threatened. Thus, defendant’s refusal to testify might have
       been driven, in part, by the fact that, as a gang member, he feared retaliation.
¶ 30       It should also be recognized that defendant’s refusal to testify did not seriously hamper
       the State’s ability to prosecute Hollins. Defendant’s testimony would have been cumulative
       to the testimony provided by other witnesses and Hollins was convicted without the
       additional evidence that defendant might have provided.
¶ 31       We realize that defendant continued to refuse to testify in a double-murder case after he
       was informed by the court that he had no right to refuse and was offered use immunity. In
       doing so, defendant exhibited a disregard for the authority of the court. However,
       defendant’s contemptuous conduct was nonviolent and he was not flagrantly disrespectful
       to the trial judge. See People v. Ziporyn, 106 Ill. 2d 419, 422 (1985) (because contemnor’s
       behavior was not “flagrantly contemptuous,” a one-year sentence of probation was
       “unnecessary and excessive” and reduced to a $250 fine). Defendant simply refused to
       testify because he honestly believed he had a fifth amendment right to do so. Moreover,
       defendant’s belief was not unreasonable, given the fact that his own attorney maintained
       throughout the contempt proceedings that defendant had a valid fifth amendment right to
       refuse to testify.
¶ 32       Under the circumstances presented in this case, we find that a less onerous sentence is
       in order. While it would not be inappropriate for this court to impose a new sentence, we
       choose to remand to the circuit court to afford it the opportunity to enter a more reasonable
       sentence.

¶ 33       Appellate court judgment reversed.
¶ 34       Cause remanded for resentencing.

¶ 35       JUSTICE FREEMAN, specially concurring:
¶ 36       I agree that defendant’s 20-year sentence for direct criminal contempt is manifestly
       disproportionate to the nature of the offense, and that a less onerous sentence is in order.
       However, I disagree with the majority’s decision to remand to the circuit court for that court
       to enter “a more reasonable sentence.” Supra ¶ 32. This only guarantees another round of
       appeals; therefore, in the interest of preserving judicial resources, I believe the matter should
       be resolved here with this court imposing the new sentence. I would remand to the circuit

                                                 -7-
       court with instructions that a sentence of time served be entered.

¶ 37        CHIEF JUSTICE KILBRIDE, dissenting:
¶ 38        I disagree with the majority’s decision reversing defendant’s sentence for direct criminal
       contempt. In my view, the trial judge did not abuse his discretion in imposing the sentence
       in this case. Accordingly, I respectfully dissent.
¶ 39        As the majority explains, the trial court’s sentence is reviewed for an abuse of discretion.
       A reviewing court gives great deference to the trial court’s sentence because the trial judge
       has observed the defendant and the proceedings and is in a far better position to consider the
       defendant’s credibility, demeanor, moral character, mentality, environment, habits, and age.
       People v. Snyder, 2011 IL 111382, ¶ 36; People v. Streit, 142 Ill. 2d 13, 18-19 (1991). A
       reviewing court should proceed with great caution and care in considering the propriety of
       a sentence. Streit, 142 Ill. 2d at 19. The reviewing court must not substitute its judgment for
       that of the sentencing judge merely because it would have weighed the factors differently.
       Streit, 142 Ill. 2d at 19.
¶ 40        In imposing an appropriate sentence for criminal contempt, the trial court may consider:
       (1) the extent of the willful and deliberate defiance of the court’s order; (2) the seriousness
       of the consequences of the contempt; (3) the public interest in effectively terminating the
       defendant’s defiance; and (4) the importance of deterring the contemptuous behavior in the
       future. United States v. United Mine Workers of America, 330 U.S. 258, 303 (1947). The
       nature of those sentencing factors requires placing great reliance upon the discretion of the
       trial judge. United Mine Workers, 330 U.S. at 303.
¶ 41        Here, the appellate court upheld the trial court’s sentence. The appellate court observed
       that defendant’s contemptuous conduct severely limited the evidence of Hollins’
       involvement in the planning and execution of the crimes and, therefore, hindered the
       administration of justice for two murders. The appellate court explained that giving
       defendant a light sentence would encourage future witnesses to refuse testifying in serious
       criminal cases. The trial judge specifically observed that defendant did not appear to have
       even an “inkling of concern” that he would be prosecuted for ignoring the court’s order. The
       trial judge stated, “I saw pure scorn for the judicial system in the defendant’s face.”
       (Emphasis added.) The trial judge also commented on defendant’s criminal history,
       including a Class 1 felony conviction for delivering a controlled substance near a park or
       school, a Class X felony conviction for manufacturing or delivering cocaine, two felony
       convictions from Wisconsin for manufacturing or delivering controlled substances, and a
       Class A misdemeanor conviction for obstructing a police officer. While defendant’s
       contempt was not violent, the appellate court recognized it was nonetheless calculated to
       hinder or obstruct the administration of justice in a double murder trial. Given the totality
       of the circumstances, the appellate court concluded that the trial judge did not abuse his
       discretion in sentencing defendant.
¶ 42        I agree with the appellate court’s analysis. The factors listed in United Mine Workers
       favor imposition of a substantial sentence. Defendant persisted in his refusal to testify at the
       double-murder trial after being given several opportunities to comply with the trial court’s
       order. His defiance of the trial court’s order was certainly willful and deliberate. The

                                                 -8-
       potential consequences of the contempt could not be more serious given that it occurred
       during a double murder trial. The refusal to testify threatened to obstruct or impede the
       administration of justice for two violent crimes.
¶ 43        Importantly, the public interest in terminating the defiance and future deterrence both
       favor a substantial sentence. The trial court cannot perform its function of administering
       justice if witnesses to serious crimes are allowed simply to refuse to testify without facing
       significant punishment. The sentence here serves to deter witnesses to future serious crimes
       from willfully defying the authority of the court and, thereby, obstructing the administration
       of justice. Public safety is put at great risk if trial courts are not given adequate authority to
       deter the contemptuous refusal to testify at issue in this case.
¶ 44        In concluding that the trial court abused its discretion, the majority states defendant’s
       refusal to testify may have been driven, in part, by a fear of retaliation. The majority also
       asserts defendant’s conduct was not flagrantly disrespectful or contemptuous, but that he
       “simply refused to testify because he honestly believed he had a fifth amendment right to do
       so.”
¶ 45        The majority’s statements about the defendant’s motivation for refusing to testify
       disregard the trial judge’s specific findings on defendant’s open contempt for the judicial
       system. Contrary to the majority’s statements, the trial judge found defendant did not have
       an “inkling of concern” that he would be prosecuted for ignoring the order to testify. The
       trial judge “saw pure scorn for the judicial system in the defendant’s face.” The majority’s
       statement that defendant was not flagrantly disrespectful is contradicted by the trial judge’s
       finding that he exhibited “pure scorn” for the court system. The trial judge emphasized that
       defendant was defiant, expressly asserting, “I hope I’ve made the record abundantly clear
       that all that I saw in you was contempt on the day that you were called to the witness stand.”
       The trial judge concluded, “if there’s a case that’s appropriate for 20 years for contempt, this
       is the case.”
¶ 46        The trial judge’s findings are directly relevant to the factors from United Mine Workers
       for imposing a sentence for direct criminal contempt. Those findings are entitled to great
       deference given the trial judge’s ability to observe the defendant and the proceedings in this
       case. The trial judge was in a far better position to evaluate the defendant’s credibility,
       demeanor, moral character, mentality, environment, habits, and age. Snyder, 2011 IL
       111382, ¶ 36; Streit, 142 Ill. 2d at 18-19. Notably, the majority does not recite any part of
       the trial judge’s reasoning for imposing the sentence. The majority simply disregards the trial
       judge’s reasoning and substitutes its own judgment for that of the trial court on the factors
       critical to imposing the sentence. This court, however, must not substitute its judgment for
       that of the trial judge merely because it would have weighed the factors differently. Streit,
       142 Ill. 2d at 19.
¶ 47        In sum, the trial judge’s sentencing decision is entitled to great deference. I believe the
       trial judge properly weighed the factors relevant to imposing the sentence for direct criminal
       contempt along with defendant’s extensive criminal history. Based on the facts of this case,
       I agree with the appellate court that the trial judge did not abuse his discretion in imposing
       the sentence. Accordingly, I respectfully dissent.


                                                  -9-